United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
NATIONAL GUARD BUREAU, Tucson, AZ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1656
Issued: December 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 6, 2007 appellant filed a timely appeal from the May 15, 2007 nonmerit decision
of the Office of Workers’ Compensation Programs, which denied his request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review that denial.
Because he filed his appeal more than one year after the Office’s April 10, 2006 merit decision to
suspend his compensation, the Board has no jurisdiction to review the suspension.
ISSUE
The issue is whether the Office properly denied appellant’s March 25, 2007 request for
reconsideration.
FACTUAL HISTORY
On October 20, 2005 appellant, then a 45-year-old equipment repairer, sustained an
injury in the performance of duty when he inhaled dust and smoke while drilling and grinding.

The Office accepted his claim for an aggravation of extrinsic asthma and paid compensation for
disability.
In a decision dated April 10, 2006, the Office suspended appellant’s compensation under
5 U.S.C. § 8123(d). The Office found that he failed to attend a March 23, 2006 medical
examination directed by the Office and did not provide a valid reason.
On March 25, 2007 appellant completed an appeal request form indicating that he was
requesting reconsideration. The Office received this request on April 3, 2007. On the same date,
the Office received a memorandum and physical profile serial report indicating that appellant
was certified “medically disqualified for worldwide duty.”
In a decision dated May 15, 2007, the Office denied appellant’s request for
reconsideration. The Office found that the request was insufficient to warrant a review of the
merits of the case because appellant did not submit any new evidence relevant to the April 10,
2006 decision or argument for error. This appeal followed.
LEGAL PRECEDENT
The Office may review an award for or against compensation upon application by an
employee (or his or her representative) who receives an adverse decision. The employee shall
exercise this right through a request to the district Office. The request, along with the supporting
statements and evidence, is called the “application for reconsideration.”1 An application for
reconsideration must be sent within one year of the date of the Office decision for which review
is sought.2
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.3
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits. Where the
request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.4

1

20 C.F.R. § 10.605.

2

Id. at § 10.607(a).

3

Id. at § 10.606.

4

Id. at § 10.608.

2

ANALYSIS
Appellant filed his March 25, 2007 request for reconsideration within one year of the
Office’s April 10, 2006 decision to suspend his compensation. The request is therefore timely.
It is insufficient to warrant a reopening of his case. Appellant simply indicated with a mark that
he was requesting reconsideration. He did not state the grounds upon which he was requesting
reconsideration and he submitted no relevant and pertinent new evidence to support his request.
Appellant gave no indication why he disagreed with the Office’s April 10, 2006 decision.
Evidence of his medical disqualification for worldwide duty, which the Office received the same
date as his request, has nothing to do with his refusal to submit to a medical examination as
directed by the Office.
Appellant’s March 25, 2007 request for reconsideration does not show that the Office
erroneously applied or interpreted a specific point of law in its April 10, 2006 decision, does not
advance a relevant legal argument not previously considered by the Office and contains no
relevant and pertinent new evidence not previously considered by the Office. Because his
request does not meet at least one of the standards for obtaining a merit review of his case, the
Board finds that the Office properly denied his request. Appellant is not entitled to a reopening
of his case.
CONCLUSION
The Board finds that the Office properly denied appellant’s March 25, 2007 request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the May 15, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 3, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

